Citation Nr: 0629153	
Decision Date: 09/14/06    Archive Date: 09/20/06	

DOCKET NO.  02-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the severity of the veteran's service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from January 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
VARO in Muskogee, Oklahoma, that denied entitlement to the 
benefit sought.  The case was previously before the Board in 
August 2004 at which time it was remanded for further 
development.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA has complied with its duties to notify and assist the 
veteran in the development of his claim.

2.  Service connection is in effect for chronic lumbosacral 
strain with degenerative disc disease.  A 60 percent 
disability rating has been in effect since August 16, 1999.  
The low back disability is the veteran's sole service-
connected disorder.

3.  The veteran has completed two years of college.  He has 
had employment experience as a clerk for a private company 
and a bus driver for a school system.

4.  The veteran's service-connected low back disability does 
not preclude employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  A VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on the claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  (1) Veteran's status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held, that upon receipt of an 
application for a "service connection" claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Because the Court's decision is premised on the five elements 
of a "service connection" claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include a TDIU 
claim.

A review of the record in this case shows that the veteran 
was sent a letter in May 2001 with regard to the VCAA and as 
it pertained to a claim for increased disability benefits for 
his low back disorder.  He was sent another letter in October 
2001 that told him what evidence was necessary to establish 
entitlement, what information or evidence was needed from 
him, and what VA would do to assist him.  His claim for 
increased compensation based on unemployability was received 
in January 2002.  In a March 2002 communication, he was told 
that he should have each employer during the 12-month period 
prior to the date he last worked provide information and 
return it to VA.  He was also informed that, if he had made 
any attempts to obtain other gainful employment, he was to 
list the employers, the type of work for which he applied, 
and the reasons for being denied employment.  A rating 
decision denying him entitlement to a total compensation 
rating based on unemployability was issued in April 2002.

The records reveal the veteran was not provided with notice 
of the types of evidence necessary to assign an effective 
date for increased disability ratings or for TDIU benefits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of the claim at this time, because any question as to the 
appropriate effective date to be assigned is rendered moot in 
view of the denial of the claim.

The Board finds that there is no indication that any 
additional action is needed to comply with the duties to 
notify and assist the veteran.  The case was remanded by the 
Board in August 2004 for further development of the claim 
from both a procedural and substantive standpoint.  The 
veteran was provided with a letter from the Appeals 
Management Center of VA with regard to the issue at hand.  He 
was told that it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  He was also 
informed of the evidence that he needed to support his appeal 
and how VA would help him obtain evidence for his appeal.  

A Report of Contact dated in November 2004 provided the 
veteran's mailing address and a phone number.  A subsequent 
Report of Contact dated in April 2005 revealed that the 
number provided in the November 2001 Report of Contact was 
out of service.  A message voicemail was left at the 
veteran's sister's number and she did not return the call.  
Additionally, in a January 2006 communication, the veteran 
was sent a letter with regard to a compensation and pension 
examination scheduled for him by VA.  He was also informed 
that a social and industrial survey was being requested.  The 
social worker at the VA Medical Center in Oklahoma City, 
Oklahoma, informed him that she had been unable to reach him 
by telephone.  He was asked to call the individual so an 
appointment could be scheduled for him.  A communication was 
sent to another address in February 2006 informing the 
veteran that VA had not been able to contact him.  He was 
asked to call at his earliest convenience so an examination 
could be scheduled for him or he was informed "we will have 
to cancel this claim."  There is no indication any of these 
notices were returned because of an incorrect address or 
other purpose.  The record does reveal that, in April 2006 
when the veteran was issued a supplemental statement of the 
case, the communication was sent to the same address, but it 
was returned to the Appeals Management Center in Washington, 
D.C.  Because  there is no indication that previous notices 
were returned as undeliverable, the Board finds that the 
veteran has had various opportunities for several years to 
submit evidence and argument in support of his claim, and to 
respond to VA notices, but for whatever reason, has not done 
so.  Therefore, the Board is satisfied that VA has complied 
with the duty to assist provisions of the VCAA and its 
implementing regulations.  The Board believes that any 
procedural errors in the development and consideration of the 
claim by the RO are insignificant and nonprejudicial to the 
veteran.  Accordingly, the Board will address the merits of 
the claim.

Pertinent Legal Criteria

TDIU may be granted where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as the result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA's policy is to award TDIU in all cases where a service-
connected disability precludes gainful employment regardless 
of the percentages awarded.  38 C.F.R. § 4.16(b).  The Board 
does not have the authority to assign an extraschedular TDIU 
rating in the first instance, although appropriate cases must 
be referred to the Director of the VA Compensation and 
Pension Service or Undersecretary for Benefits for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hadlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Neither service-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App.361, 
363 (1993).

In this case, the veteran has completed two years of college.  
He has an occupational history of driving a bus and working 
as a clerk.

Service connection is currently in effect for a low back 
disorder, rated as 60 percent disabling.

The veteran therefore satisfies the threshold criteria for a 
TDIU rating under 38 C.F.R. § 4.16(a).  That notwithstanding, 
the record does not establish that the service-connected low 
back disorder alone renders him unemployable.

The ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he could find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The competent 
and objective evidence simply does not demonstrate that he is 
unable to obtain or retain substantially gainful employment 
solely because of his service-connected low back disability.  
As indicated elsewhere in this decision, VA has attempted 
several times to reach the veteran to schedule a social and 
industrial survey, as well as a comprehensive orthopedic 
examination.  However, the veteran, for whatever reason, has 
not responded.  Accordingly, the Board is forced to rely on 
the evidence that is of record, even though it is several 
years old.  

The medical evidence of record includes the report of a VA 
examination accorded the veteran in May 2001.  At that time, 
X-ray studies resulted in essentially normal findings.  Motor 
function of the muscle groups of the low back exhibited 
fairly good function.  It was observed that the veteran had 
difficulty standing or sitting for any prolonged period 
without experiencing low back pain, and the pain reportedly 
affected his daily activities.  An examination showed motion 
restriction of the back with some pain.  However, there was 
no evidence of atrophy of the major muscle groups, of any 
sensory loss, or of any reflex change in the lower 
extremities.  The examiner at that time expressed the opinion 
that the veteran's daily activities such as driving, mowing 
the lawn, taking out trash, and other activities requiring 
right or left lateral motion of the back were affected.  
However, the examiner did not provide an opinion that the 
veteran was unemployable because of his back disorder.

In view of the foregoing, the Board finds the evidence weighs 
against the claim for entitlement to a TDIU.  As indicated 
above, while the veteran may have some motion restriction of 
the back accompanied by pain, motor function of the muscle 
groups of the back shows fairly good function, there is no 
evidence of atrophy of the major muscle groups, there is no 
indication of sensory loss, there is no indication of 
involvement of lower extremities, and X-ray studies are 
essentially unremarkable.

In view of the foregoing, the service-connected low back 
disorder is not shown to 





preclude employment consistent with the veteran's education 
and occupational experience.


ORDER

Entitlement to a TDIU is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


